UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): April 29, 2013 TELULAR CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 0-23212 36-3885440 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606-6622 (Address of Principal Executive Offices) (Zip Code) (312) 379-8397 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: This Form 8-K/A is being filed to clarify that the "Cut-Off Date" described in the original Form 8-K is June 8, 2013, and not May 8, 2013, as was originally disclosed. Item 1.01 Entry into a Material Definitive Agreement . As previously disclosed, on April 29, 2013, Telular Corporation ( Telular ) and Avista Capital Partners ( Avista ) announced that they had entered into a definitive agreement providing for the acquisition of Telular for $12.61 per share net in cash and approximately $18.5 million in assumed net debt, or approximately $253 million in total consideration.Specifically, Telular has entered into an Agreement and Plan of Merger (the  Merger Agreement ), with ACP Tower Holdings, LLC, a Delaware limited liability company ( Parent ), and ACP Tower Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent ( Merger Sub ), each of which is an entity controlled by Avista.Pursuant to the Merger Agreement, and upon the terms and subject to the conditions thereof, Parent has agreed to cause Merger Sub to commence a tender offer (the  Offer ) to purchase all of the outstanding shares of Common Stock, par value $0.01 per share, of Telular (the  Shares ), at a purchase price of $12.61 per share, net to the seller in cash, without interest (the  Offer Price ) and less any applicable withholding taxes. The Merger Agreement provides that the Offer will commence as promptly as practicable after the date of the Merger Agreement and will remain open for at least 20 business days.Completion of the Offer is subject to certain customary conditions including, among other conditions, (i) a number of Shares which, together with the Shares beneficially owned by Parent or Merger Sub (if any), represents at least two-thirds of the Shares outstanding being validly tendered in the Offer and not validly withdrawn, (ii) Parent receiving the debt financing proceeds or the lenders party to the debt commitment letters having unconditionally and irrevocably confirm in writing to parent or Merger Sub that all of the debt financing will be available at the closing of the Offer on the terms and conditions set forth in the debt commitment lettersand (iii) any applicable waiting period (or extensions thereof) under the Hart-Scott Rodino Antitrust Improvements Act of 1976, as amended, relating to the Offer expiring and the Federal Communications Commission (the 
